DETAILED ACTION
This office action is in response to the application filed on 11/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s): Regarding Claim 6, “the control circuit is isolated form the secondary side of the asymmetric power converter by a first isolation component and a second isolation component”; claim 7: “the first isolation component and the second isolation component are photo couplers”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 6 is objected to because of the following informalities:  
In regards to claim 6, line 2, it appears that “form” should be “from”.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno (US8891255).
	Regarding Claim 1, Uno discloses an asymmetric power converter (fig. 6-8), comprising: an upper bridge switch (Q1); a lower bridge switch (Q2); a primary winding (L1), wherein the upper bridge switch and the lower bridge switch are coupled to the primary winding, and the upper bridge switch, the lower bridge switch, and the primary winding are installed in a primary side of the asymmetric power converter (L1 side of T1); a first secondary winding (L21) and a second secondary winding (L22), for outputting a first output voltage (Vo1) and a second output voltage (Vo2) of a secondary side of the asymmetric power converter respectively, wherein the first secondary winding and the second secondary winding are installed in the secondary side of the asymmetric power converter, and voltage polarity of the first secondary winding is different from voltage polarity of the second secondary (see dot polarity alternate to the diode D1/D2) winding; and a control circuit (11, 12), for controlling the lower bridge switch and the upper bridge switch according to the first output voltage and the second output voltage, respectively (see 11 and 12 of fig. 7 which shows the Vo1 and Vo2 feedback to control the switches Q1 and Q2).
	Regarding Claim 3, Uno discloses  (fig. 6-8) a turning-on time of the upper bridge switch is not equal to a turning-on time of the lower bridge switch.  (fig. 8, t1-t2, t3-t4)
	Regarding Claim 4, Uno discloses (fig. 6-8) the upper bridge switch and the lower bridge switch are not simultaneously turned on.  (fig. 8, Q1G, Q2G)
	Regarding Claim 5, Uno discloses (fig. 6-8) a dead time exists between a turning-on time of the upper bridge switch and a turning-on time of the lower bridge switch.  (fig. 8, t2-t3)
	Regarding Claim 6, Uno discloses (fig. 6-8) the control circuit is isolated form the secondary side of the asymmetric power converter by a first isolation component (PC1) and a second isolation component (PC2).  
	Regarding Claim 7, Uno discloses (fig. 6-8) the first isolation component and the second isolation component are photo couplers.  (col. 9, line 14, 37 & 38)
	Regarding Claim 8, Uno discloses (fig. 6-8) the asymmetric power converter is an inductor (Lr)-inductor (L1)-capacitor (Cr) power converter.  
	Regarding Claim 9, Uno discloses (fig. 6-8) when the control circuit controls the lower bridge switch according to the first output voltage, a turning-on time of the lower bridge switch is changed with the first output voltage inversely.  (col. 9, lines 1-2, V01 to 12)
	Regarding Claim 10, Uno discloses (fig. 6-8) when the control circuit controls the upper bridge switch according to the second output voltage, a turning-on time of the upper bridge switch is changed with the second output voltage inversely.  (col. 8, lines 66-67, V02 to 11)
	Regarding Claim 11, Uno discloses (fig. 6-8) an inductor-capacitor resonant tank (LC resonant tank) coupled between the upper bridge switch and the primary winding, and coupled between the lower bridge switch and the primary winding.  (Lr-Cr; connections to L1 and Q1/Q2)
	Regarding Claim 12, Uno discloses (fig. 6-8) an operational method of an asymmetric power converter, wherein the asymmetric power converter comprises an upper bridge switch (Q1), a lower bridge switch (Q2), a primary winding (L1), a first secondary winding (L21), a second secondary winding (L22), and a control circuit(11 and 12), the operational method comprising: controlling a turning-on time of the lower bridge switch by the control circuit according to a first output voltage (see 12 of fig. 7 which shows Vo1 fedback to control Q2); during the turning-on time of the lower bridge switch, the inductor-capacitor resonant tank discharging and transferring energy to the second secondary winding through the primary winding to generate a second output voltage (fig. 3C); controlling a turning-on time of the upper bridge switch by the control circuit according to the second output voltage (see 111 of fig. 7 which shows Vo2 fedback to control Q1); and during the turning-on time of the upper bridge switch, a direct current (DC) voltage transferring energy to the first secondary winding through the primary winding to generate the first output voltage (fig. 3B); wherein voltage polarity of the first secondary winding is different from voltage polarity of the second secondary winding (see dot polarity alternate to the diode D1/D2).
	Regarding Claim 14, Uno discloses (fig. 6-8) the turning-on time of the upper bridge switch is not equal to the turning-on time of the lower bridge switch.  (fig. 8, t1-t2, t3-t4)
	Regarding Claim 15, Uno discloses (fig. 6-8) the upper bridge switch and the lower bridge switch are not simultaneously turned on.  (fig. 8, Q1G, Q2G)
	Regarding Claim 16, Uno discloses (fig. 6-8) a dead time exists between the turning-on time of the upper bridge switch and the turning-on time of the lower bridge switch.  (fig. 8, t2-t3)
	Regarding Claim 17, Uno discloses (fig. 6-8) when the control circuit controls the lower bridge switch according to the first output voltage, the turning-on time of the lower bridge switch is changed with the first output voltage inversely.  (col. 9, lines 1-2, V01 to 12)
	Regarding Claim 18, Uno discloses (fig. 6-8) when the control circuit controls the upper bridge switch according to the second output voltage, the turning-on time of the upper bridge switch is changed with the second output voltage inversely. (col. 8, lines 66-67, V02 to 11)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uno.
	Regarding Claims 2 and 13, Uno teaches the claimed invention except for the first output voltage is lower than the second output voltage, and a ratio of the second output voltage to the first output voltage is a real number greater than one.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify the device of Uno to include the first output voltage is lower than the second output voltage, and a ratio of the second output voltage to the first output voltage is a real number greater than one since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art which would result in a consolidated converter providing multi voltage outputs as needed by user. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20020186026, Elferich, Reinhold discloses a control device for a resonant converter.
US 20040170030, Duerbaum, Thomas  et al. discloses a resonant converter.
US 20050068792, Yasumura, Masayuki discloses a switching power supply circuit.
US 20090256423, Kyono; Yoichi	discloses a multiple output switching power source apparatus.
US 20100046251, Kyono; Yoichi	discloses a multiple-output switching power source apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J MOODY whose telephone number is (571)272-5242.  The examiner can normally be reached on M-F 10 AM - 4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE J MOODY/
Primary Examiner, Art Unit 2838